[S. C., ante, 182.]
Ejectment. — A sheriff's deed was produced, which recited a judgment obtained the 21st of August, 1798. *Page 210 
the record produced shows a judgment recovered February term, 1799, in Sullivan County Court. The record was certified thus: "A copy, A. E., clerk," c.
I am strongly inclined to think that it is not necessary to refer to the judgment in the deed at all.1 I am of opinion it is surplusage, and that if it can be clearly shown that the sheriff sold under the judgment produced it is sufficient. The caption of the record produced shows that it is a record of Sullivan county. It begins as usual "pleas before," c.2 The record is sufficiently certified.3 It was also objected that the execution was not set out verbatim, nor shown to have been returned, but only that. "an alias issued," c. Bythe Court: Where a ministerial officer is sued by a stranger, for an act which is official, he must show his authority, and that the original was returned,4 but the same strictness is not necessary when his official acts are called into view in showing title by strangers who are purchasers.
1 See 1 Dall. 63, 93.
2 See 1 Johns. Ca. 153, 288; Tay. 12.
3 Hardin, 293, n.
4 See 2 Johns. 46; 1 Gould's ed. Esp. N. P. part 2, 300, 312.